                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

DARON THURMOND                                                                     PLAINTIFF

v.                                  5:19CV00036-JM-JTK

PATRICA SNYDER                                                                   DEFENDANT

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice, for failure to prosecute. The relief

sought is denied.

       IT IS SO ADJUDGED this 7th day of March, 2019.




                                                   ____________________________________
                                                   JAMES M. MOODY, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                               1
